


SECOND AMENDED AND RESTATED CONTINUING GUARANTY
This SECOND AMENDED AND RESTATED CONTINUING GUARANTY (as amended from time to
time, this “Guaranty”), dated as of September 26, 2012, is executed by CONN’S,
INC., a Delaware corporation (“Parent”), CAI HOLDING CO., a Delaware corporation
(“CAIH”), CAI CREDIT INSURANCE AGENCY, INC., a Louisiana corporation (“CAIC”),
CONN LENDING, LLC, a Delaware limited liability company (“CLL”), and CAIAIR,
INC., a Delaware corporation (“CAIAIR”; together with Parent, CAIH, CAIC, and
CLL collectively the “Existing Guarantors”) (the Existing Guarantors are
sometimes individually referred to herein as “Guarantor” and collectively as
“Guarantors”), in favor of BANK OF AMERICA, N.A., in its capacity as agent for
Lenders (as hereinafter defined) (in such capacity, “Agent”), in light of the
following facts:
R E C I T A L S:
WHEREAS, pursuant to that certain Second Amended and Restated Loan and Security
Agreement dated as of the date hereof (including all annexes, exhibits and
schedules thereto, as from time to time amended, restated, supplemented or
otherwise modified, the “Loan Agreement”), by and among Parent, Conn Appliances,
Inc., a Texas corporation (“CAI”), Conn Credit I, LP, a Texas limited
partnership (“CCI”), and Conn Credit Corporation, Inc. (“CCCI”, and together
with CAI and CCI, collectively, “Borrowers”), the financial institutions from
time to time party thereto as lenders (collectively, “Lenders”), Agent, as
administrative agent and collateral agent for the Lenders, and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as book runner and lead arranger for the
Lenders, the Lenders have agreed to provide certain financial accommodations to
Borrowers;
WHEREAS, each Existing Guarantor previously agreed to guaranty the Guaranteed
Obligations pursuant to that Amended and Restated Continuing Guaranty dated
November 30, 2010 (the “Prior Guaranty”); and
WHEREAS, Guarantors have agreed to amend and restate the Prior Guaranty in its
entirety in accordance with the terms and conditions of this Guaranty.
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
1.Defined Terms. All capitalized terms used which are not defined herein have
the meanings given to them in the Loan Agreement.
2.    Guaranty. Each Guarantor hereby jointly, severally, absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all existing and future indebtedness and
liabilities of every kind, nature and character, direct or indirect, absolute or
contingent, liquidated or unliquidated, voluntary or involuntary and whether for
principal, interest, premiums, fees indemnities, damages, costs, expenses or
otherwise, of Borrowers to Agent or any Lender arising under the Loan Agreement
and any instruments, agreements or Loan Documents of any kind or nature now or
hereafter executed in connection with the Loan Agreement (including the
Obligations and all renewals, extensions, amendments, refinancings and other
modifications thereof and all costs, attorneys’ fees and expenses incurred by
Agent or any Lender in connection with the collection or enforcement of any of
the foregoing), and whether recovery upon such indebtedness and liabilities may
be or hereafter become unenforceable or shall be an allowed or disallowed claim
under any case or proceeding commenced by or against any other Guarantor or any
Borrower under any state, federal or foreign law for, or any agreement of such
other Guarantor or Borrower to, (a) the entry of an order for relief under the
Bankruptcy Code (Title 11, United States Code), or any other insolvency, debtor
relief or debt adjustment law; (b) the appointment of a receiver, trustee,
liquidator, administrator, conservator or other custodian for such other
Guarantor or Borrower or any part of its properties; or (c) an assignment or
trust mortgage for the benefit of creditors (collectively, “Insolvency
Proceeding”), and including interest that accrues after the commencement by or
against any Borrower of any proceeding under any Insolvency Proceeding
(collectively, the “Guaranteed Obligations”). Agent’s books and records showing
the amount of the Guaranteed Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon the Guarantors and conclusive
for the purpose of establishing the amount of the Guaranteed Obligations absent
manifest

1



--------------------------------------------------------------------------------




error. As to each Guarantor, this Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations against any Borrower or any other Guarantor or other obligor, or any
instrument or agreement evidencing any Guaranteed Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Guaranteed
Obligations which might otherwise constitute a defense of any Borrower or any
other Guarantor or other obligor, to the obligations of the Guarantors under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing. Anything contained herein to the contrary notwithstanding, the
obligations of each Guarantor hereunder at any time shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar federal or state law.
3.    No Setoff or Deductions; Taxes; Payments. Each Guarantor shall make all
payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein. If any such obligation
(other than one arising with respect to taxes based on or measured by the income
or profits of the Lender) is imposed upon such Guarantor with respect to any
amount payable by it hereunder, each Guarantor will pay to the Lender, on the
date on which such amount is due and payable hereunder, such additional amount
in U.S. dollars as shall be necessary to enable Agent and Lenders to receive the
same net amount which Agent and Lenders would have received on such due date had
no such obligation been imposed upon such Guarantor. Each Guarantor will deliver
promptly to Agent certificates or other valid vouchers for all taxes or other
charges deducted from or paid with respect to payments made by the Guarantors
hereunder. The obligations of the Guarantors under this paragraph shall survive
the payment in full of the Guaranteed Obligations and termination of this
Guaranty.
4.    Rights of Lenders. Each Guarantor consents and agrees that Agent and
Lenders may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof: (a)
amend, extend, renew, compromise, discharge, accelerate or otherwise change the
time for payment or the terms of the Guaranteed Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as Agent or Lenders in their sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Guaranteed Obligations. Without limiting the generality of the
foregoing, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of the
Guarantors under this Guaranty or which, but for this provision, might operate
as a discharge of any Guarantor.
5.    Certain Waivers. Each Guarantor waives (a) any defense arising by reason
of any disability or other defense of any Borrower or any other guarantor, or
the cessation from any cause whatsoever (including any act or omission of Agent
or any Lender) of the liability of such Borrower; (b) any defense based on any
claim that such Guarantors’ obligations exceed or are more burdensome than those
of the Borrowers; (c) the benefit of any statute of limitations affecting the
Guarantors’ liability hereunder; (d) any right to require Agent to proceed
against any Borrower, proceed against or exhaust any security for the Guaranteed
Obligations, or pursue any other remedy in Agent’s or any Lender’s power
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by Agent or any Lender; and (f) to the fullest extent
permitted by law, any and all other defenses or benefits that may be derived
from or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties. Each Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of non-payment or non-performance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Guaranteed Obligations, and all notices of acceptance of this
Guaranty or of the existence, creation or incurrence of new or additional
Guaranteed Obligations. Each Guarantor waives any rights and defenses that are
or may become available to such Guarantor by reason of Sections 2787 to 2855,
inclusive, 2899 and 3433 of the California Civil Code.
6.    Obligations Independent. The obligations of each Guarantor hereunder are
those of a primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other

2



--------------------------------------------------------------------------------




guarantor, and a separate action may be brought against each Guarantor to
enforce this Guaranty whether or not any Borrower or any other person or entity
is joined as a party.
7.    Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of Agent and Lenders or facilities
provided by Agent or Lenders with respect to the Guaranteed Obligations are
terminated. If any amounts are paid to any Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of Agent and Lenders and shall forthwith be paid to Agent to reduce the amount
of the Guaranteed Obligations, whether matured or unmatured.
8.    Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid in full in cash and
any commitments of Agent and Lenders or facilities provided by Agent or Lenders
with respect to the Guaranteed Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of any Borrower or any
Guarantor is made, or Agent or any Lender exercises its right of setoff, in
respect of the Guaranteed Obligations and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Agent or any Lender in its discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Insolvency Proceeding or otherwise, all as if such payment had not
been made or such setoff had not occurred and whether Agent or any Lender is in
possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of each
Guarantor under this paragraph shall survive termination of this Guaranty.
9.    Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of Borrowers owing to such Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
any Borrower to any Guarantor as subrogee of Agent or any Lender or resulting
from such Guarantor’s performance under this Guaranty, to the indefeasible
satisfaction of all Guaranteed Obligations, and the termination of any
commitments by Lenders under the Loan Agreement. If Agent or any Lender so
requests, any such obligation or indebtedness of any Borrower to any Guarantor
shall be enforced and performance received by such Guarantor as trustee for
Agent and Lenders and the proceeds thereof shall be paid over to Agent on
account of the Guaranteed Obligations, but without reducing or affecting in any
manner the liability of any Guarantor under this Guaranty. Notwithstanding the
foregoing, a Guarantor may demand and accept repayments of indebtedness of a
Borrower owing to such Guarantor as such repayment is expressly permitted under
the Loan Agreement.
10.    Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against any Guarantor or any Borrower under any Insolvency
Proceeding, or otherwise, all such amounts shall nonetheless be payable by the
Guarantors immediately upon demand by Agent.
11.    Expenses. Each Guarantor shall pay on demand all out-of-pocket expenses
in any way relating to the enforcement or protection of Agent’s or any Lender’s
rights under this Guaranty or in respect of the Guaranteed Obligations,
including any incurred during any “workout” or restructuring in respect of the
Guaranteed Obligations and any incurred in the preservation, protection or
enforcement of any rights of Agent or any Lenders in any Insolvency Proceeding.
The obligations of each Guarantor under this paragraph shall survive the payment
in full of the Guaranteed Obligations and termination of this Guaranty.
12.    Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by Agent and
each Guarantor. No failure by Agent or any Lender to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity. The unenforceability
or invalidity of any provision of this Guaranty shall not affect the

3



--------------------------------------------------------------------------------




enforceability or validity of any other provision herein. Except as set forth in
Section 22 herein, unless otherwise agreed by Agent and the Guarantors in
writing, this Guaranty is not intended to supersede or otherwise affect any
other guaranty now or hereafter given by any Guarantor for the benefit of Agent
or any Lender or any term or provision thereof.
13.    Condition of Borrowers. Each Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from each
Borrower and any other guarantor such information concerning the financial
condition, business and operations of such Borrower and any such other guarantor
as the Guarantor requires, and that Agent and Lenders have no duty, and no
Guarantor is relying on Agent or any Lender at any time, to disclose to such
Guarantor any information relating to the business, operations or financial
condition of any Borrower or any other guarantor (the guarantor waiving any duty
on the part of the Lender to disclose such information and any defense relating
to the failure to provide the same).
14.    Setoff. If and to the extent any payment is not made when due hereunder,
Agent and any Lender may setoff and charge from time to time any amount so due
against any or all of any Guarantor’s accounts or deposits with Agent or any
Lender.
15.    Representations and Warranties. Each Guarantor represents and warrants
that (a) it is duly organized and in good standing under the laws of the
jurisdiction of its organization and has full capacity and right to make and
perform this Guaranty, and all necessary authority has been obtained; (b) this
Guaranty constitutes its legal, valid and binding obligation enforceable in
accordance with its terms; (c) the making and performance of this Guaranty does
not and will not violate the provisions of any applicable law, regulation or
order, and does not and will not result in the breach of, or constitute a
default or require any consent under, any material agreement, instrument, or
document to which it is a party or by which it or any of its property may be
bound or affected; and (d) all consents, approvals, licenses and authorizations
of, and filings and registrations with, any governmental authority required
under applicable law and regulations for the making and performance of this
Guaranty have been obtained or made and are in full force and effect.
16.    Indemnification and Survival. Without limitation on any other obligations
of the Guarantors or remedies of Agent or any Lender under this Guaranty, each
Guarantor shall, to the fullest extent permitted by law, indemnify, defend and
save and hold harmless Agent and each Lender from and against, and shall pay on
demand, any and all damages, losses, liabilities and expenses (including
attorneys’ fees and expenses and the allocated cost and disbursements of
internal legal counsel) that may be suffered or incurred by Agent or any Lender
in connection with or as a result of any failure of any Guaranteed Obligations
to be the legal, valid and binding obligations of any Borrower enforceable
against the Borrowers in accordance with their terms. The obligations of each
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.
17.    (1)    GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES
(BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
(a)    Consent to Forum; Arbitration.
(i)    Forum. EACH GUARANTOR HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER LOS ANGELES
COUNTY, CALIFORNIA, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO THIS
GUARANTY, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH GUARANTOR IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. Service of process by Agent in
connection with an action or proceeding regarding this Guaranty shall be binding
on each Guarantor if sent to such Guarantor by registered or certified mail at
its address specified below or such other address as from time to time notified
by such Guarantor. Nothing herein shall limit the right of Agent or any Lender
to bring proceedings against any Guarantor in any other court, nor limit the
right of any party to serve process in any other manner permitted

4



--------------------------------------------------------------------------------




by applicable law. Nothing in this Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.
(ii)    Arbitration. Notwithstanding any other provision of this Guaranty to the
contrary, any controversy or claim among the parties relating in any way to any
Guaranteed Obligations or this Guaranty, including any alleged tort, shall at
the request of any party hereto be determined by binding arbitration conducted
in accordance with the United States Arbitration Act (Title 9 U.S. Code) (the
“Act”). Arbitration proceedings will be determined in accordance with the Act,
the then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association (“AAA”), and the terms of this
Section. In the event of any inconsistency, the terms of this Section shall
control. If AAA is unwilling or unable to serve as the provider of arbitration
or to enforce any provision of this Section, Agent may designate another
arbitration organization with similar procedures to serve as the provider of
arbitration. The arbitration proceedings shall be conducted in Los Angeles or
Pasadena, California. The arbitration hearing shall commence within 90 days of
the arbitration demand and close within 90 days thereafter. The arbitration
award must be issued within 30 days after close of the hearing (subject to
extension by the arbitrator for up to 60 days upon a showing of good cause), and
shall include a concise written statement of reasons for the award. The
arbitrator shall give effect to applicable statutes of limitation in determining
any controversy or claim, and for these purposes, service on AAA under
applicable AAA rules of a notice of claim is the equivalent of the filing of a
lawsuit. Any dispute concerning this Section or whether a controversy or claim
is arbitrable shall be determined by the arbitrator. The arbitrator shall have
the power to award legal fees to the extent provided by this Agreement. Judgment
upon an arbitration award may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuant to a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief. No
controversy or claim shall be submitted to arbitration without the consent of
all parties if, at the time of the proposed submission, such controversy or
claim relates to an obligation secured by real estate, but if all parties do not
consent to submission of such a controversy or claim to arbitration, it shall be
determined as provided in the next sentence. At the request of any party, a
controversy or claim that is not submitted to arbitration as provided above
shall be determined by judicial reference; and if such an election is made, the
parties shall designate to the court a referee or referees selected under the
auspices of the AAA in the same manner as arbitrators are selected in AAA
sponsored proceedings and the presiding referee of the panel (or the referee if
there is a single referee) shall be an active attorney or retired judge; and
judgment upon the award rendered by such referee or referees shall be entered in
the court in which proceeding was commenced. None of the foregoing provisions of
this Section shall limit the right of Agent or Lenders to exercise self-help
remedies, such as setoff, foreclosure or sale of any collateral or to obtain
provisional or ancillary remedies from a court of competent jurisdiction before,
after or during any arbitration proceeding. The exercise of a remedy does not
waive the right of any party to resort to arbitration or reference. At Agent’s
option, foreclosure against any real property security may be accomplished
either by exercise of power of sale thereunder or by judicial foreclosure.
18.    Assignment. This Guaranty shall (a) bind each Guarantor and its
successors and assigns, provided that no Guarantor may assign its rights or
obligations under this Guaranty without the prior written consent of Agent (and
any attempted assignment without such consent shall be void), and (b) inure to
the benefit of Agent, Lender and their successors and assigns and any Lender
may, without notice to the Guarantors and without affecting the Guarantors’
obligations hereunder, assign, sell or grant participations in the Guaranteed
Obligations and this Guaranty, in whole or in part. Each Guarantor agrees that
Agent and Lenders may disclose to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations of
all or part of the Guaranteed Obligations any and all information in Agent’s or
Lender’s possession concerning any Guarantor, this Guaranty and any security for
this Guaranty.
19.    Notices and Communications.
(a)    Notice Address. All notices and other communications by or to a party
hereto shall be in writing and shall be given to any party, at such party’s
address shown on the signature pages hereof. Each such notice or other
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received; (b) if given by mail, three Business Days after deposit in the U.S.
mail, with first-class postage pre-paid, addressed to the applicable address; or
(c) if given by personal delivery,

5



--------------------------------------------------------------------------------




when duly delivered to the notice address with receipt acknowledged. Any written
notice or other communication that is not sent in conformity with the foregoing
provisions shall nevertheless be effective on the date actually received by the
noticed party.
(b)    Electronic Communications; Voice Mail. Electronic and voice mail may not
be used as effective notice under this Guaranty.
(c)    Non-Conforming Communications. Agent and Lenders may rely upon any
notices purportedly given by or on behalf of any Guarantor even if such notices
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Guarantor shall indemnify and hold harmless each of
Agent, each Lender, and their respective officers, directors, employees,
affiliates, agents and attorneys from any liabilities, losses, costs and
expenses arising from any telephonic communication purportedly given by or on
behalf of a Guarantor.
20.    Additional Guarantor Waivers and Agreements.
(a)    Each Guarantor understands and acknowledges that if Agent forecloses
judicially or non-judicially against any real property security for the
Guaranteed Obligations, that foreclosure could impair or destroy any ability
that such Guarantor may have to seek reimbursement, contribution, or
indemnification from Borrowers or others based on any right such Guarantor may
have of subrogation, reimbursement, contribution, or indemnification for any
amounts paid by such Guarantor under this Guaranty. Each Guarantor further
understands and acknowledges that in the absence of this paragraph, such
potential impairment or destruction of such Guarantor’s rights, if any, may
entitle such Guarantor to assert a defense to this Guaranty based on Section
580d of the California Code of Civil Procedure as interpreted in Union Bank v.
Gradsky, 265 Cal. App. 2d 40 (1968). By executing this Guaranty, each Guarantor
freely, irrevocably, and unconditionally: (i) waives and relinquishes that
defense and agrees that such Guarantor will be fully liable under this Guaranty
even though Agent may foreclose, either by judicial foreclosure or by exercise
of power of sale, any deed of trust securing the Guaranteed Obligations; (ii)
agrees that such Guarantor will not assert that defense in any action or
proceeding which Agent may commence to enforce this Guaranty; (iii) acknowledges
and agrees the rights and defenses waived by such Guarantor in this Guaranty
include any right or defense that such Guarantor may have or be entitled to
assert based upon or arising out of any one or more of Sections 580a, 580b,
580d, or 726 of the California Code of Civil Procedure or Section 2848 of the
California Civil Code; and (iv) acknowledges and agrees that Agent and Lenders
are relying on this waiver in creating the Guaranteed Obligations, and that this
waiver is a material part of the consideration which Agent and Lenders are
receiving for creating the Guaranteed Obligations.
(b)    Each Guarantor waives all rights and defenses that such Guarantor may
have because of any of the Guaranteed Obligations is secured by real property.
This means, among other things: (i) Agent may collect from the Guarantors
without first foreclosing on any real or personal property collateral pledged by
any Borrower; and (ii) if Agent forecloses on any real property collateral
pledged by any Borrower: (A) the amount of the Guaranteed Obligations may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price, and (B) Agent
may collect from the Guarantors even if Agent, by foreclosing on the real
property collateral, has destroyed any right the Guarantors may have to collect
from the Borrowers. This is an unconditional and irrevocable waiver of any
rights and defenses any Guarantor may have because any of the Guaranteed
Obligations is secured by real property. These rights and defenses include, but
are not limited to, any rights or defenses based upon Section 580a, 580b, 580d,
or 726 of the California Code of Civil Procedure.
(c)    Each Guarantor waives any right or defense it may have at law or equity,
including California Code of Civil Procedure Section 580a, to a fair market
value hearing or action to determine a deficiency judgment after a foreclosure.
21.    Obligations Secured. The obligations of Guarantors hereunder are secured
by that certain Second Amended and Restated Security Agreement entered into by
Guarantors and Agent as of even date herewith, as may be amended, restated or
otherwise modified from time to time.

6



--------------------------------------------------------------------------------




22.    No Novation. Each Guarantor hereby agrees that, effective upon the
execution and delivery of this Guaranty by such Guarantor, the terms and
provisions of the Prior Guaranty shall be and hereby are amended, restated and
superseded in their entirety by the terms and provisions of this Guaranty.
Nothing herein contained shall be construed as a substitution or novation of the
obligations of Guarantors outstanding under the Prior Guaranty, which
obligations shall remain in full force and effect, except to the extent that the
terms thereof are modified hereby or by instruments executed concurrently
herewith. Nothing expressed or implied in this Guaranty shall be construed as a
release or other discharge of Guarantors from any of their obligations or
liabilities under the Prior Guaranty or any of the other loan documents executed
in connection therewith. Each Guarantor hereby confirms and agrees that each
Loan Document to which it is a party is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects except that on
and after the date hereof all references in any such Loan Document to “the
Guaranty”, “thereto”, “thereof”, “thereunder” or words of like import referring
to the Prior Guaranty shall mean the Prior Guaranty as amended and restated by
this Guaranty.
[Signature pages to follow]





7



--------------------------------------------------------------------------------




CONN’S, INC.,
a Delaware corporation




By:/s/ Brian E. Taylor                
Name: Brian E. Taylor                
Title: Chief Financial Officer and Vice President
Address:
4055 Technology Forest Drive
The Woodlands, TX 77381




CAI CREDIT INSURANCE AGENCY, INC.,
a Louisiana corporation




By:/s/ Brian E. Taylor                
Name: Brian E. Taylor                
Title: Chief Financial Officer             
Address:
4055 Technology Forest Drive
The Woodlands, TX 77381




CAI HOLDING CO.,
a Delaware corporation




By:/s/ Brian E. Taylor                
Name: Brian E. Taylor                
Title: Chief Financial Officer and Treasurer    
Address:
4055 Technology Forest Drive
The Woodlands, TX 77381





Second Amended and Restated Continuing Guaranty



--------------------------------------------------------------------------------




CONN LENDING, LLC,
a Delaware limited liability company




By:/s/ Mary Stawikey                
Name: Mary Stawikey                
Title: President and Secretary            
Address:
103 Foulk Rd., Ste. 202
Wilmington, DE 19803


CAIAIR, INC.,
a Delaware corporation




By:/s/ Brian E. Taylor                
Name: Brian E. Taylor                
Title: Chief Financial Officer and Treasurer    
Address:
4055 Technology Forest Drive
The Woodlands, TX 77381



Second Amended and Restated Continuing Guaranty

